HELD BY
THE COURT
(SHIPMAN, District Judge):
That the lien on the goods created by the charter and recognized in the bill of lading attached the moment the wheat was laden on board the ship. That the obligation rested on the master, in spite of Gilli-brand’s refusal to fill the vessel up, to carry the wheat forward and deliver it at the port of destination, provided, and provided only, he had cargo enough on board to secure his freight for a full load. 3 Kent, Comm. (9th Ed.) p. 280. That the master was not bound to attempt to earn freight by carrying forward an article that in all probability would be so depreciated in value at the end of the voyage as to be inadequate to satisfy the claims of the ship under the charter. The *1250shipper, having laden.his goods under the stipulations of the charter, is not only bound by them, but is responsible for the condition of the goods. That the admission in the bill of lading as to the good condition of the wheat is not conclusive between the parties. That the wheat is therefore responsible for the libelant’s claim. As no freight was carried, the decree must be for dead freight and demurrage. The amount is to be measured by the difference between what a full cargo of wheat and flour would have netted under the charter and what would have been netted by any other reasonable freight which the master could have obtained, with due diligence, after the charterer had abandoned his contract. And as to demurrage, the ship should recover from the expiration of the lay days till she could have, with diligence, obtained other employment.